



COURT OF APPEAL FOR ONTARIO

CITATION:
Mitchell
    Jenner & Associates Inc. v. Saunders, 2012 ONCA 290

DATE: 20120502

DOCKET: C53896

Blair, Lang and Hoy JJ.A.

BETWEEN

Mitchell Jenner & Associates Inc.

Plaintiff (Respondent)

and

Maxine Caroline Saunders

Defendant (Appellant)

M. Paul Downs and Paula Downs, for the defendant
    (appellant)

Brian Daly, for the plaintiff (respondent)

Heard and released orally: April 26, 2012

On appeal from the judgment of Justice L.C. Leitch of the
    Superior Court of Justice, dated May 25, 2012.

ENDORSEMENT

[1]

The appellant is the wife of Michael Saunders, a judgment debtor of the
    respondent Mitchell Jenner & Associates Inc.  The respondent obtained
    judgment against Mr. Saunders on December 5, 2007 for an unpaid commission of
    $110,000 plus interest at 12% per annum in accordance with the commission
    agreement.

[2]

The respondent commenced this action against Maxine Saunders to recover
    the amount of the judgment from the appellant on the grounds that on January
    12, 2005, the Saunders fraudulently conveyed their matrimonial home on Oxford
    St. to the appellant.  The circumstances leading up to that impugned
    transaction, briefly described are as follows:

[3]

On November 18, 2004, Mrs. Saunders signed an agreement to sell the
    property on Oxford St. with a closing date of March 31, 2005.  On the same day,
    the Saunders together entered into a $500,000 mortgage commitment in relation
    to the Oxford St. property that required as a condition of the advancing of
    funds that both Mr. and Mrs. Saunders be on title.  Pursuant to that
    arrangement, on December 10, 2004, Mrs. Saunders transferred the Oxford Street
    property to herself and to Mr. Saunders jointly, and the mortgagee advanced the
    funds to them.  On January 12, 2005, Mrs. Saunders and Mr. Saunders transferred
    the property into the name of Mrs. Saunders alone for no consideration.

[4]

Mrs. Saunders completed the sale of the Oxford property on March 31,
    2005.  After the payment of certain debts from the mortgage proceeds, the sum
    of $194,611.87 remained and it was deposited into the joint bank account of the
    Saunders.  The trial judge concluded that the conveyance was fraudulent within
    the meaning of the
Fraudulent Conveyance Act
, R.S.O. 1990, c. F.29.

[5]

Mrs. Saunders appeals arguing that

1)

the trial judge erred
    in holding that Mr. Saunders acquired a beneficial interest in the Oxford
    Street property when the property was transferred by Mrs. Saunders to the two
    of them jointly, in order to satisfy the condition in their mortgage commitment
    and;

2)

the trial judge erred
    in finding that the reconveyance of the Oxford Street property on January 12,
    2005 contravened s. 2 of the
Fraudulent Conveyances Act
.

[6]

The appellant also submits that the trial judge erred in awarding
    interest starting April 1, 2005 at the rate of 1% per month on the judgment
    against the appellant.

[7]

We see no basis for interfering with the trial judges finding that Mr.
    Saunders acquired a beneficial interest in the property when the title was
    taken in their joint names.  There was ample evidence to support that finding,
    including compliance with the mortgagees condition that title for the property
    be in their joint names, the fact that Mr. Saunders funds were the primary
    source of the purchase price, and that the subsequent sale proceeds were deposited
    into Mr. and Mrs. Saunders joint account and used in part to pay both
    individual and joint debts.  Other evidence also supported this finding as well,
    and, while another judge may have come to another conclusion, it was open to
    the trial judge on the record overall to draw the inference that the Saunders
    intention at the time title was placed in their joint names was that they would
    be joint beneficial owners.  We are not persuaded that the trial judge made any
    palpable and overriding error in making the finding she did.

[8]

This is not a case like
Bank of Nova Scotia v. Leifer,
[1978]
    O.J. No. 2620 or
Gulf Oil Canada Ltd.

v
.
ORourke
(1978),
    21 O.R. (2d) 30 (C.A.), where there were clear grounds for the finding of a resulting
    trust in favour of the spouse who had transferred property in joint names.

[9]

Nor would we interfere with the trial judges finding that in the
    circumstances of this case, the transfer was a fraudulent conveyance contrary
    to s. 2 of the
Fraudulent Conveyances Act
.  The trial judge found,
    after a review of all the evidence, that the intention of both Mr. and Mrs.
    Saunders at the time when the property was conveyed to Mrs. Saunders alone was
    to make sure the property was not available to Mr. Saunders creditors  that
    is, to defeat, hinder, delay or defraud such creditors.

[10]

Mr.
    Jenners firm was one of those creditors.  Its action claiming a commission that
    would ultimately result in the judgment now representing more than $350,000
    with interest, was pending and in the discovery stage at the time.  Each case
    depends upon its own facts and in the circumstances of this case, it was open
    to the trial judge to find that the intention of the Saunders at the time for
    the re-conveyance was to defeat existing and future creditors.  We would
    therefore not interfere with the trial judges finding and conclusion in that
    regard.

[11]

We
    do not accept in the circumstances of this case, however, that the interest
    rate applicable as between the respondent and Mr. Saunders is the appropriate
    bench mark for interest on the judgment against Mrs. Saunders.  What is being
    restored by the judgment is an asset against which the respondent may seek to
    recover.  There is nothing to indicate that that asset could have, or should
    have grown at the rate of interest agreed to between the respondent and Mr.
    Saunders in the commission contract, to which Mrs. Saunders was not a party. 
    While there may be other cases on different facts, on the facts of this case,
    we think that prejudgment interest and post judgment interest should be fixed
    at the rate of 3.3% per annum, the applicable rate under the
Courts of
    Justice Act
.

[12]

Moreover,
    interest should be recalculated from December 5, 2007, as that is the date from
    which the respondent sought interest in its statement claim, and not April 1,
    2005.

[13]

Accordingly,
    the appeal is allowed in part by varying the judgment to provide for pre-judgment
    and post-judgment interest at the rate of 3.3% per annum, in accordance to the
Courts
    of Justice Act
commencing December 5, 2007.  The appeal is otherwise dismissed.

[14]

We
    agree with counsel that in the circumstances of this case, success being
    divided, there should not be order as to costs.

R.A.
    Blair J.A.

S.E.
    Lang J.A.

Alexandra
    Hoy J.A.


